ORDER OF COURT
AND NOW, this 3rd day of October, 1980, the Order of the Commonwealth Court at No. 2033 C.D. 1980, dated September 11, 1980, is affirmed.
ROBERTS, J., files a statement in support of the order of court.
NIX, J., files a concurring statement.
LARSEN, J., files a dissenting statement.
STATEMENT IN SUPPORT OF THE ORDER OF THE COURT
ROBERTS, Justice.
I join the Court’s order affirming the Commonwealth Court in holding that the Secretary of the Commonwealth properly accepted the nomination paper of Thomas Esler and that Esler’s name should thus appear on the November *2881980 election ballot as the candidate of the Independent Legislator Body. As the Commonwealth Court correctly held, there is no basis in our case law or the Election Code for judicial inquiry into the relative independence of a candidate. This case is precisely the same as In re Morris, 491 Pa. 284, 420 A.2d 1044 (1980). Both are governed by Salera v. Tucker, 399 F.Supp. 1258 (E.D.Pa.1975), aff’d, 424 U.S. 959, 96 S.Ct. 1451, 47 L.Ed.2d 727 (1976), and by our decision in Packrall v. Quail, 411 Pa. 555,192 A.2d 704 (1963). See also Ross Nomination Petition, 411 Pa. 45, 48, 190 A.2d 719, 720 (1963) (“The Election Code must be liberally construed so as not to deprive an individual of his right to run for office, or the voters of their right to elect a candidate of their choice”).